Citation Nr: 0945561	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-00 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
right leg disability.   

2. Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
left leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1966 to August 
1967. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas, which denied the claims for service connection 
for right leg disability and left leg disability.  While the 
rating decision is not clear as to whether the RO reopened 
and denied the claims, or declined to reopen them, subsequent 
Statements of the case make clear that the RO declined to 
reopen the claims because no new and material evidence had 
been submitted.

Irrespective of the RO's action, the Board must decide 
whether the appellant has submitted new and material evidence 
to reopen the claims of service connection for right leg and 
left leg disabilities.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

In March 2007 a hearing was held by the RO.  The transcript 
is of record. 


FINDINGS OF FACT

1.  In an October 1998 rating decision, the RO denied service 
connection for right and left leg disabilities.  The Veteran 
did not appeal the decision and the determination is now 
final. 

2.  Evidence submitted since the RO's October 1998 rating 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claims, and does not raise a reasonable 
possibility of substantiating the claims.




CONCLUSIONS OF LAW

1. Evidence received since the October 1998 rating decision 
is not new and material and the criteria to reopen the 
previously denied claim for entitlement to service connection 
for right leg disability are not met.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2009). 

2. Evidence received since the October 1998 rating decision 
is not new and material and the criteria to reopen the 
previously denied claim for entitlement to service connection 
for right leg disability are not met.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For claims to reopen based on new and material evidence, VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and must notify the claimant 
of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The RO provided the appellant pre-adjudication notice in a 
January 2005 letter.

The notification letter did not substantially comply with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate 
the underlying claim of service connection for right leg 
disability and left leg disability and for the claim to 
reopened based on the submission of new and material 
evidence.  However, the Veteran was provided notification of 
why the October 1998 rating decision denied service 
connection for right leg disability and left leg disability 
in the September 2006 Statement of the Case which was 
subsequently readjudicated in March 2007 and September 2007 
Supplemental Statements of the Case. 

Although the initial notification did not advise the Veteran 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection, no new disability 
rating or effective date for award of benefits will be 
assigned as the claims of service connection for right leg 
disability and left leg disability are denied.  Accordingly, 
any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  That notwithstanding, a subsequent 
notification letter sent to the Veteran in June 2006 
specifically notified him of the laws and regulations 
governing the assignment of effective dates and disability 
ratings, and the claim was readjudicated in a September 2006 
Statement of the Case. 

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records and assisted the 
Veteran in obtaining evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file, and the 
Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

The Veteran contends that his right leg disability and left 
leg disability were aggravated by service.  The service 
treatment records demonstrate that he reported a prior 
history of rheumatic fever but was never diagnosed with it in 
service.  He complained of and was treated for right and left 
leg pain and weakness in service but was never diagnosed with 
either a right leg disability or left leg disability. 

In an October 1998 decision, the RO denied service connection 
for right leg disability and left leg disability.  The basis 
of the denial was that there was no evidence of a right leg 
disability or a left leg disability.  The determination is 
now final. 

In April 2004 the Veteran filed a claim for service 
connection for right leg disability and left leg disability. 

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence 
not previously submitted to agency decisionmakers.  
'Material' evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no evidence of a diagnosed right leg disability or 
left leg disability.  

Evidence received since the October 1998 RO decision includes 
VA treatment notes, private treatment notes, and social 
security disability records.  The VA treatment notes include 
two complaints of lower extremity weakness in March 2004 and 
July 2004.  The private treatment notes only pertain to the 
upper extremities, specifically the Veteran's right carpal 
tunnel syndrome.  A May 1988 functional capacity assessment 
noted the Veteran's self reported history of rheumatic fever 
with his legs giving out. 

The Veteran's complaints of leg weakness are noted; however 
pain alone and, similarly, weakness alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001).  

At the March 2007 RO hearing the Veteran argued that his 
rheumatic fever was aggravated by service; that he had 
problems with his legs both before and after service.  The 
Veteran testified that he has never been diagnosed with 
separate leg conditions since he got out of service.   

Although, the additional evidence received is new, it is not 
material.  It does not include any evidence that cures the 
prior evidentiary defect - that the Veteran does not have a 
diagnosed right leg disability or left leg disability. 

In sum, the evidence received since the RO's October 1998 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has not been received since the RO's October 1998 
decision; thus, the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.


ORDER

New and material evidence has not been received and the 
application to reopen the claim of service connection for 
right leg disability is denied. 

New and material evidence has not been received and the 
application to reopen the claim of service connection for 
left leg disability is denied. 






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


